Case: 13-10059    Date Filed: 12/19/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10059
                         Non-Argument Calendar
                       ________________________

                        Agency No. A200-511-169



PAUL WASHINGTON SMITH,

                                                                        Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (December 19, 2013)

Before CARNES, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 13-10059     Date Filed: 12/19/2013    Page: 2 of 4


      Paul Smith, a Jamaican national, petitions for review of the Board of

Immigration Appeals’ final order denying his applications for asylum, withholding

of removal, and relief under the United Nations Convention Against Torture

(CAT). He also petitions for review of the BIA’s denial of his motion to

reconsider that final order.

                                           I.

      Smith was originally admitted into the United States on a B-1 visitor visa

and granted an authorization to remain until April 2008. In 2010, the Department

of Homeland Security charged him as removable under 8 U.S.C. § 1227(a)(1)(B)

for staying in the United States beyond that original authorization. Smith admitted

DHS’s allegations and conceded removability. While those removal proceedings

were pending, he filed an application for asylum, withholding of removal, and

CAT relief.

      The IJ denied Smith’s application and ordered him removed. The BIA then

affirmed the IJ’s findings and denied Smith’s appeal. Instead of seeking review of

the BIA’s decision in this Court, Smith filed a motion asking the BIA to reconsider

its decision in light of “newly submitted” evidence. The BIA denied that motion,

finding that Smith had failed to demonstrate a factual or legal error in its earlier

decision based on the record then before it. Smith had also failed to show that his

new evidence, which was largely cumulative of his old evidence, was unavailable


                                           2
               Case: 13-10059     Date Filed: 12/19/2013    Page: 3 of 4


at the time of his removal hearing. Now, more than 30 days after the BIA issued

its final order of removal, Smith petitions for review of that final order.

                                          II.

      We review de novo our subject matter jurisdiction. Sanchez Jimenez v. U.S.

Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007). We review the BIA’s denial of

a motion to reconsider for abuse of discretion. Calle v. U.S. Att’y Gen., 504 F.3d

1324, 1328 (11th Cir. 2007).

      A petition for review must be filed with the court of appeals no later than 30

days after the issuance of the BIA’s final order of removal. 8 U.S.C. § 1252(b)(1);

see Jaggernauth v. U.S. Att’y Gen., 432 F.3d 1346, 1350–51 (11th Cir. 2005). The

period for filing a petition for review is “mandatory and jurisdictional” and “not

subject to equitable tolling.” Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3

(11th Cir. 2005) (quotation marks omitted). The filing of a motion to reconsider

neither affects the finality of the removal order nor tolls the 30-day period in which

to petition for review. Jaggernauth, 432 F.3d at 1350–51. Because Smith

petitioned for review of the BIA’s final order more than 30 days after the final

order’s issuance, we lack jurisdiction to consider that part of his petition here.

      As for Smith’s challenge to the BIA’s denial of his motion to reconsider, we

have held that a motion to reconsider a BIA decision must specify the errors of law

or fact in the original decision. See Calle, 504 F.3d at 1329 (citing 8 C.F.R.


                                           3
               Case: 13-10059      Date Filed: 12/19/2013   Page: 4 of 4


§ 1003.2(b)(1)). A motion that merely reiterates earlier arguments fails to specify

those kinds of legal or factual errors. Calle, 504 F.3d at 1329. Here, the BIA did

not abuse its discretion in denying reconsideration because Smith merely reiterated

arguments already presented to and considered by the BIA, failing to identify any

specific errors of law or fact in its earlier decision.

       PETITION DISMISSED IN PART AND DENIED IN PART.




                                             4